     Case5:20-cv-00200-TBR
     Case 5:20-cv-00200-TBR Document
                            Document11
                                     9 Filed
                                       Filed03/02/21
                                             03/11/21 Page
                                                      Page11of
                                                             of21PageID
                                                                 PageID#:
                                                                        #:62
                                                                           66




253008
                                   Electronically Filed
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CIVIL ACTION NO. 20-CV-00200-TBR

LAYLA KUNKLE                                                                     PLAINTIFF

v.                      AGREED ORDER EXTENDING DEADLINE

TRIGG COUNTY FISCAL COURT
JASON BARNES, individually and in his capacity as
Trigg County Sheriff
DOUG LATHAM, individually and in his official capacity
MICHAEL PARKER, individually and in his official capacity
MAJOR JIMMY GODAIR, individually and in his official capacity
JEFF ARENA, individually and in his official capacity
TRIGG COUNTY BOARD OF EDUCATION
JAMES MANGELS, individually and in his official capacity                     DEFENDANTS

         The parties, by and through counsel, having agreed to an extension of time in which

Defendants must file responsive pleadings to the Complaint; and the Court now being otherwise

sufficiently advised;

         IT IS HEREBY ORDERED that Defendants’ responsive pleadings to Plaintiff’s Complaint

are due by no later than March 29, 2021.




cc: counsel
                                                       March 11, 2021
